       Case 5:19-cv-01126-GTS-ML Document 327 Filed 08/25/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF NEW YORK

WAYNE DORAN [AS IT RELATES TO                    )
PLAINTIFFS EUGENE EDWARD BUSH,                   )
KAREN DREA, AND NORMAN WENNET]                   )            Lead Case No.
                                                 )            5:19-cv-1126-GTS-ML
                                                 )
                       Plaintiff,                )            Member Case No.:
        v.                                       )            8:21-cv-00216-GTS-ML
                                                 )            3:21-cv-00217-GTS-ML
C. R. BARD, INC., a New Jersey Corporation,      )            1:21-cv-00219-GTS-ML
BARD PERIPHERAL VASCULAR, INC.,                  )
(a subsidiary and/or division of defendant C. R. )
BARD, INC.), an Arizona Corporation,             )
                                                 )
                       Defendants.               )
__________________________________________)

                 STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Plaintiffs in the above-titled action (“Plaintiffs”) and Defendants C.R. Bard, Inc. and Bard

Peripheral Vascular, Inc. (“Defendants” or “Bard”) (collectively referred to herein as the

“Parties”), by and through their respective undersigned counsel, and pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby stipulate to a dismissal of all of the

claims in this action without prejudice as to Defendants, C.R. Bard Incorporated and Bard

Peripheral Vascular Incorporated. The Parties shall bear their own attorneys’ fees, costs, and

expenses, except as otherwise provided for in the Parties’ settlement agreement.




                                                                              8/25/2021
   Case 5:19-cv-01126-GTS-ML Document 327 Filed 08/25/21 Page 2 of 2




    Respectfully submitted this 25th day of August, 2021.


/s/ Kelly Chermack                             By:     /s/ James F. Rogers
Kelly Chermack (pro hac)                       James F. Rogers, Esq. (pro hac)
FEARS NACHAWATI, PLLC                          NELSON MULLINS RILEY &
5473 Blair Road                                SCARBOROUGH LLP
Dallas, TX 75231                               1320 Main Street, 17th Floor
kchermack@fnlawfirm.com                        Columbia, SC 29201
Tel: (214) 890-0711                            Tel: (803) 255-9489
                                               Email: jim.rogers@nelsonmullins.com
Attorney for Plaintiff
                                               Vivian M. Quinn, Esq.
                                               NIXON PEABODY LLP
                                               Bar Roll No. 509083
                                               40 Fountain Plaza, Suite 400
                                               Buffalo, New York 14202
                                               Tel: (716) 853-8100
                                               Email: vquinn@nixonpeabody.com

                                               Attorneys for Defendants C.R. Bard Incorporated
                                               and Bard Peripheral Vascular Incorporated
